The appellant was convicted of the offense of failure to stop and render aid, and his punishment assessed at three and one-half years confinement in the penitentiary.
The record is before us without a statement of facts or bills of exception, hence no question is presented for review.
We note that the trial court, in sentencing appellant, failed to observe the indeterminate sentence law, Vernon's Ann. C. C. *Page 490 
P. Art. 775. Therefore the sentence will be reformed so as to read that appellant be confined in the State penitentiary not less than one hour nor more than three and one-half years, and as thus reformed the judgment will be affirmed.